DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment and remarks filed on 6/15/2021 and 10/18/2021 are acknowledged.  Claims 1-6, 8, 10-15, and 17-18 are amended.  Claims 1-15 and 17-21 are pending.

Election/Restrictions
Claim 15 has been amended to be part of Group I.
Claims 13, 17, and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-12, 14-15, 18, and 21 are currently under examination.

Objections Withdrawn
The objection to the drawings because they do not meet the requirements of 37 CFR 1.84 is withdrawn in light of applicant’s amendment thereto.

Claim Rejections Withdrawn
The rejection of claims 1-12, 14, 18, and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 1-10 under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 1, 7, 11-12, 18, and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Comoy et al (Infect. Immun., 65:3261-3266, 1997) is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 1-2, 5, 7-12, 18, and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (PLOS Negl. Trop. Dis., 5:e1313, pp 1-11, 2011) is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 1-2, 4-5, 7-12, 18, and 21 under 35 U.S.C. 103 as being unpatentable over Chen et al (PLOS Negl. Trop. Dis., 5:e1313, pp 1-11, 2011) in view of Hegazy et al (Infect. Immun., 80:1193-1225, 2015) is withdrawn in light of applicant’s amendment thereto.

New Claim Rejections
35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites the limitation "the recombinant attenuated bacterium" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Although there is a recombinant attenuated bacterium present in the parent claim, the bacterium would not have a separate sterile injectable formulation and instructions.


35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthews et al (WO94/09142).
The instant claim is drawn to a recombinant attenuated bacterium adapted for growth in a mammal, expressing at least one antigen corresponding to a parasitic worm cathepsin antigen, adapted to induce a vaccine response to a parasitic worm after oral administration to the mammal.
Matthews et al disclose vaccines containing cathepsin from flukes (see page 5, paragraphs 2 and 5).  The vaccine formulation can comprise an attenuated host cell, such as a bacterium, having a DNA molecule inserted that encodes the antigen of the invention (i.e. cathepsin) for stimulation of an immune response against the encoded antigen (see page 9, paragraph 2).  The vaccine can be administered orally (see page 8, paragraph 2).  As the instant specification does not give any indication as to what makes a bacterium “adapted” for growth and as the point of the vaccine is to vaccinate mammals by allowing the bacterium to express the antigen in said mammal, the bacterium is considered adapted for growth in a mammal.

Conclusion
Claims 1-10, 12, 14, 18, and 21 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/Primary Examiner, Art Unit 1645